                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             NO. 5:20-CR-00221-D4

UNITED STATES OF AMERICA         )
                                 )
      v.                         )
                                 )
NA YTHAN ANTHONY COZ,            )
     a/k/a "Cali Lok,"           )
                                 )
                    Defendant.   )


      For good cause shown, defendant, NAYTHAN ANTHONY COZ's, Motion to Seal

Motion is hereby GRANTED.

       SO ORDERED, this the _Ji_ day of January 2021.




                                                   Ja es C. Dever III
                                                   United States District Judge




           Case 5:20-cr-00221-D Document 45 Filed 01/19/21 Page 1 of 1
